                          IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

NICHOLAS ENNIS, et al                            )
                                                 )
v.                                               )      NO. 3:20-0805
                                                 )      Crenshaw/Holmes
COUNTY OF SUMNER, TENNESSEE,                     )
et al                                            )


                                              ORDER

        On February 24, 2021, the parties filed their first required joint case resolution status report.

(Docket No. 26.) In the joint report, the parties state that Plaintiff sent an initial settlement demand

to Defendants on February 18, 2021, which was rejected by Defendants with a counter-offer

returned on February 19, 2021 that remained outstanding as of the date of the joint status report.

(Id. at 1.) The joint report further states that the parties are “in the process of exchanging initial

written discovery” and other information “such that all operative facts are available to facilitate

further settlement discussions.” (Id. at 1-2).

        The parties have not complied with the case resolution plan detailed in the Initial Case

Management Order. See Docket No. 19 at ¶ F. The mandatory provisions of the case resolution

plan require a substantive attempt at case resolution prior to the deadline for filing of the first joint

case resolution status report. The case resolution plan also expressly states that prior to this first

required case resolution status report “[t]he parties must have conducted enough discovery or

otherwise exchanged enough information … to substantively evaluate and discuss

settlement.” Id. (emphasis in original).

        By no later than March 22, 2021, the parties must file a supplemental joint case resolution

status report, which must expressly confirm that (i) Plaintiff responded to Defendants’ February 19




     Case 3:20-cv-00805 Document 27 Filed 03/01/21 Page 1 of 2 PageID #: 152
counter-offer and (ii) counsel for the parties thereafter discussed specific settlement terms in an

attempt at resolution of this case. Vague, general statements, such as the parties discussed

feasibility of settlement, will not suffice. The supplemental joint case resolution status report must

also state whether the parties reached a settlement and, if not, what specific steps they intend to

take to facilitate the likelihood of successful settlement efforts in the future.1

        It is SO ORDERED.


                                                _______________________________________
                                                BARBARA D. HOLMES
                                                United States Magistrate Judge




        1
         This supplemental filing is in addition to, not instead of, the required second joint case
resolution status report, which is due on August 13, 2021.
                                                   2

    Case 3:20-cv-00805 Document 27 Filed 03/01/21 Page 2 of 2 PageID #: 153
